Citation Nr: 0725625	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 8, 2000 to 
November 8, 2002.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied basic eligibility for 
educational assistance under Chapter 30, Title 38, United 
States Code (Montgomery GI Bill). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that she is entitled to VA educational 
benefits because she was involuntarily separated from the 
military due to her failure to pass the running portion of 
her physical testing.  

In the June 2007 Informal Hearing Presentation, the veteran's 
representative asserted that VA did not comply with the duty 
to assist the veteran because it did not obtain relevant 
service records, including all records related to her 
discharge from service, that are relevant to whether she was 
discharged for a physical or mental condition not 
characterized as a disability and not the result of willful 
misconduct, but which interfered with the performance of 
duty.  38 C.F.R. § 21.7042(a)(5)(vi).  

The Board notes that the veteran's DD Form 214 reveals that 
she was separated from service due to unsuitability; however, 
no service medical records or service personnel records 
relevant to the unsuitability finding have been associated 
with the claims folder.  

In order to afford the veteran every consideration with 
respect to her claim, the Board finds that a remand to obtain 
relevant service records is warranted.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran's 
service medical records and service 
personnel records from the appropriate 
authority(ies) and associate them with the 
folder.  If no service records are 
available, such should be noted for the 
record.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board, if in order. 

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



